                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                          )
PROGRESSIVE CASUALTY                      )
INSURANCE COMPANY,                        )
    Plaintiff,                            )
                                          )
                                          )
                                                   C.A. No. 18·443-JJM ·LDA
      v.
                                          )
MARY J. LAFFEY et al,                     )
    Defendant.                            )
_______________________ )

                                       ORDER

       Before the Court is Defendant Blue Cross and Blue Shield of Massachusetts'

("BC/BS") Motion for Summary Judgment.           ECF No. 45.      This Court having

determined that there are no genuine issues of material fact, and that BC/BS is

entitled to a judgment as a matter of law, the Court GRANTS Defendant's Motion as

follows: BC/BS is entitled to Judgment by contract and statute. Its lien totaling $29,

290.69 should be reduced by 1/3 because, as lienholder, BC/BS must share in the 1/3

attorneys' fees that Ms. Laffey is required to pay for the recovery. This leaves a

balance of the lien at $19,527.16. The Court also notes that there is state court

litigation rooted in the same auto collision that produced this lawsuit and recovery.

Because Ms. Laffey's recovery from this settlement is partial, BCBS's recovery of its

lien should also be partial.

      Based on the facts before it, the Court has determined that BCBS is entitled

to 50% of the recoverable lien at this time. The judgment amount for BCBS is

therefore $9, 763.58. The Clerk of Court is directed to send a check to BC/BS for
$9.763.58 in care of their Rhode Island attorney of record on the docket. Bilodeau

Capalbo. LLC.

      Because there are no further ma tters before the Court, the Court awards

judgment to Mary Laffey of the remainder ($50,000 from Progressive Insurance

minus the attorneys' fee ($17, 658.33) and lien ($9,763.58)) in the amount of

$22,578.09. The Clerk of Court is directed to send a check to her at the address listed

on the docket in the amount of $22.578.09.

         y other remaining claims are dismissed. This matter is now closed.




John J. McConnell, Jr.
United States District Judge

June 12, 2019




                                          2
